DETAILED ACTION
	This office action is in response to the communication received on 12/29/2021 concerning application No. 16/293,128 filed 03/05/2019.
	Claims 3, 5, 10, 12-16, 18, and 20-22 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29, 2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 3, 5, 10, 12-16, 18, and 20-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, specifically the following limitation “adjusting an analysis order” in claims 20 and 22.

Claim Note
Applicant is advised that should claim 10 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight 
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 5, 10, 12-16, 18, and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New claims 20 and 22 recite the limitation “adjusts(ing) an analysis order for performing the image analysis with respect to the plurality of inspection portions, on the basis of the movement direction and the movement distance of the ultrasound probe” which is considered to introduce new matter that was not previously presented. The specification fails to mention that the analysis order is adjusted, it only states that “the analysis order is determined” on multiple occasions ([0097], [0099]…) and determining and adjusting are not considered to have the same definition. Oxford defines the term adjust to mean 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 10, 12-16, 18, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “determines an analysis order” which is indefinite. It is unclear to the examiner how an analysis order can be determined after an analysis order has already adjusted as performed in claim 20. Additionally, it is unclear to the examiner whether the “an analysis order” of claim 5 is the same as the “an analysis order” of claim 20 from which claim 5 depends. For the purpose of this office action the analysis orders of claim 5 and 20 are being interpreted to be the same analysis order. 
Claims 20 and 22 recites the limitation "performing the image analysis" in line 17 and 12 respectively.  There is insufficient antecedent basis for this limitation in the claim. The claims do not previously recite that image analysis is performed on the ultrasound images.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites the limitation “determines an analysis order” which does not further limit claim 20 as claim 20 recites “adjusts an analysis order” and in order to adjust something it must first be determined meaning the analysis order is already determined prior to the adjusting step of claim 20.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5, 10, 12-14, 18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 2008/0154123, as cited in the Applicant’s 10/08/2019 IDS) in view of Banjanin et al. (US 2015/0327841, hereinafter Banjanin), Okamura et al. (US 2009/0318809, hereinafter Okamura) and in further view of Kondo (JP2943015 – Machine translation).
Regarding claim 20, Jackson teaches (Figure 1) an ultrasound diagnostic apparatus (medical diagnostic ultrasound imaging system – 10, [0017], lines 9-10) that sequentially inspects a plurality of inspection portions of a subject, ([0032], lines 1-4, “one or more predetermined locations”) comprising:
an ultrasound probe (12, [0018], lines 1-5 “transducer”);
a transmission circuit that transmits an ultrasound beam toward the subject from the ultrasound probe ([0027], line 3, “transmit beamformer”);
([0028], lines 3-4, “ultrasound data is acquired using an imaging system connected with the transducer 12” and lines 10-11, “the ultrasound imaging system 18 processes the data further for analysis, diagnosis, and/or display”);
a movement detection sensor (position sensor 14 in fig. 1) that is attached to the ultrasound probe and detects a movement of the ultrasound probe to output the movement as a detection signal ([0020], line 1, “location device” also figure 3 (40) and [0022], lines 5-8, “Based on the position and orientation of the patient relative to the transmitter coils, the location and orientation of the transducer 12 is determined”);
a processor (processor 20 in fig. 1) that 
generates an ultrasound image on the basis of the reception data generated by the reception circuit ([0027], lines 10-12. Here it is also noted that as disclosed in [0029], “the processor 20 is a system controller of the ultrasound imaging system”), 
calculates a movement of the ultrasound probe in a case where the ultrasound probe is moved from a first inspection portion where inspection is terminated among a plurality of inspection portions to a second inspection portion that is the next inspection target ([0032], lines 11-17, “as the transducer is moved, subsequent anatomy may be identified by the relative position with the previous position and a model associating the known information to the relative position”, when Jackson is calculating the position of the current anatomy compared to the previous anatomy it is understood that in order to calculate position one must calculate the movement of the ultrasound transducer when moved from the previous anatomy to the current anatomy), using the detection signal output from the movement detection sensor ([0030], lines 4-6, “provided using the location device 14”),
([0052], “view A first, followed by view B, and then usually view C” is considered to be the determined analysis order used to determine anatomy) that is based on the movement of the ultrasound probe ([0052], “in combination with the position sensor” the position sensor is used to determine where the probe is located when it is acquiring the different views and the order of the views is based on the probe moving from one location to the next),
sequentially performs image analysis using the generated ultrasound image with respect to the plurality of inspection portions in accordance with the analysis order ([0052], “the most common ordering is used as input to determine anatomy” by analyzing the views in their common order the apparatus is analyzing each image sequentially),
discriminates the second inspection portion on the basis of a result of the image analysis and the movement of the ultrasound probe ([0031], lines 18-20, “the determined anatomic view and anatomy would be derived, at least in part, by the positions and anatomies in the database that most closely match” and [0036], lines 2-7 discloses the image analysis and movement of the ultrasound probe are used to discriminate features and identify anatomy).
Jackson does not specifically teach calculating a movement of the ultrasound probe includes a movement direction and a movement distance of the ultrasound probe. 
However, 
Banjanin, also in the field of ultrasound imaging teaches calculating a movement direction and a movement distance ([0071], lines 12-15, “another example is that a combination of an accelerometer and a gyroscope is optionally mounted on a probe to determine an amount of change in movement, angle and or direction”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by Jackson to calculate the movement direction and movement distance of the ultrasound probe. The motivation to do this is to know the change in movement/direction of the ultrasound probe, as recognized by Banjanin ([0071]).
Jackson in view of Banjanin does not specifically teach the image analysis order for performing the image analysis with respect to the plurality of inspection portions is adjusted, on the basis of the movement of the ultrasound probe.
However,
Okamura in a similar field of endeavor teaches the image analysis order for performing the image analysis with respect to the plurality of inspection portions is adjusted, on the basis of the movement of the ultrasound probe (Abstract, [0104], claims 6-7 disclose a tomogram is selected to be used for image processing based on the movement of the ultrasonic probe meaning that every time the probe is moved a new image is selected and therefore adjusts the overall order of images being analyzed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by Jackson in view of Banjanin to adjust the image analysis order. The motivation to apply the known technique of adjusting image analysis order of Okamura to the apparatus of Jackson in view of Banjanin would be to allow for the predictable results of analyzing the obtained ultrasound images in the same sequence that the ultrasound probe moves.  

However, 
Kondo also in the field of ultrasound imaging teaches setting an imaging condition corresponding to the discriminated second inspection portion (page 3 last paragraph, “a diagnostic region of an image of the ultrasonic diagnostic device is automatically determined, and an optimal scan parameter corresponding to the diagnostic region is transmitted to the ultrasonic device. It can be set automatically. Thus, the burden on the operator can be reduced, and good monitor display can always be obtained”), and
generating the ultrasound image of the second inspection portion in accordance with the set imaging condition (page 3, para. 7, “It should be noted that the diagnostic site discriminating apparatus and the scan parameter setting apparatus of the present invention may be incorporated in an ultrasonic diagnostic apparatus”, and page 3 last paragraph, “a diagnostic region of an image of the ultrasonic diagnostic device is automatically determined, and an optimal scan parameter corresponding to the diagnostic region is transmitted to the ultrasonic device. It can be set automatically. Thus, the burden on the operator can be reduced, and good monitor display can always be obtained”, by obtaining good monitor display it is interpreted that the imaging unit generates the ultrasound image based on the scan parameters set when the second inspection portion is imaged).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by (page 3, para. 8-9).
Regarding claim 3, Jackson in view of Banjanin, Okamura, and Kondo teaches the ultrasound diagnostic apparatus of claim 20, as set forth above. Jackson further teaches
wherein the processor narrows down the plurality of inspection portions that are targets of the image analysis, on the basis of the movement of the ultrasound probe, performs the image analysis with respect to the narrowed-down inspection portions, and discriminates the second inspection portion using the result of the image analysis ([0041], lines 1-4 and [0051], lines 7-10. In combination with Banjanin as previously taught the calculated movement includes a movement direction and a movement distance).
Regarding claim 5, Jackson in view of Banjanin, Okamura, and Kondo teaches the ultrasound diagnostic apparatus of claim 3, set forth above. Jackson further teaches
wherein the processor determines an analysis order for performing the image analysis25 with respect to the plurality of inspection portions (paragraph 53, lines 4-5, “view A first, followed by view B, and then usually by view C” is considered to be the determined analysis order used to determine anatomy), on the basis of the movement of the ultrasound probe ([0052], “in combination with the position sensor” the position sensor is used to determine where the probe is located when it is acquiring the different views and the order of the views is based on the probe moving from one location to the next), sequentially performs the image analysis with respect to the plurality of inspection portions in accordance ([0052], “the most common ordering is used as input to determine anatomy” by analyzing the views in their common order the apparatus is analyzing each image sequentially), and discriminates the second inspection portion using the result of the image analysis ([0031], lines 18-20, “the determined anatomic view and anatomy would be derived, at least in part, by the positions and anatomies in the database that most closely match” and [0036], lines 2-7 discloses the image analysis and movement of the ultrasound probe are used to discriminate features and identify anatomy. In combination with Banjanin as previously taught the calculated movement includes a movement direction and a movement distance). 
Regarding claim 10, Jackson in view of Banjanin, Okamura, and Kondo teaches the ultrasound diagnostic apparatus of claim 20, set forth above. Jackson further teaches
wherein the processor corrects the plurality of movement amount reference values in accordance with differences between the movement of the ultrasound probe used when the second inspection portion is discriminated and the movement amount reference values used when the second inspection portion is discriminated ([0032], lines 9-11, “the previous position of the transducer 12 associated with known anatomy, view, or location relative to the patient is used” here the location of the ultrasound image with respect to a previous position is being stored in the database (correcting values that are already stored). Also see paragraph 53, lines 7-11, “the absolute or relative physical location of the transducer associated with each acquired image may be presented and/or stored. Displayed position information indicates the relative angle or position of an image relative to a previous image” by determining the relative angle or position of an image compared to a previous image the apparatus is calculating the movement of the probe) and uses the plurality of ([0032], lines 15-17, “subsequent anatomy may be identified by the relative position with the previous position and a model associating the known information to the relative position”. In combination with Banjanin as previously taught the calculated movement includes a movement direction and a movement distance). 
Regarding claim 12, Jackson in view of Banjanin, Okamura, and Kondo teaches the ultrasound diagnostic apparatus of claim 3, set forth above. Jackson further teaches
wherein the processor corrects the plurality of movement amount reference values in accordance with differences between the movement of the ultrasound probe used when the second inspection portion is discriminated and the movement amount reference values used when the second inspection portion is discriminated ([0032], lines 9-11, “the previous position of the transducer 12 associated with known anatomy, view, or location relative to the patient is used” here the location of the ultrasound image with respect to a previous position is being stored in the database (correcting values that are already stored). Also see paragraph 53, lines 7-11, “the absolute or relative physical location of the transducer associated with each acquired image may be presented and/or stored. Displayed position information indicates the relative angle or position of an image relative to a previous image” by determining the relative angle or position of an image compared to a previous image the apparatus is calculating the movement of the probe) and uses the plurality of corrected movement amount reference values in discriminating an inspection portion that becomes a next inspection target subsequent to the second inspection portion ([0032], lines 15-17, “subsequent anatomy may be identified by the relative position with the previous position and a model associating the known information to the relative position”. In combination with Banjanin as previously taught the calculated movement includes a movement direction and a movement distance). 
Regarding claim 13, Jackson in view of Banjanin, Okamura, and Kondo teaches the ultrasound diagnostic apparatus of claim 20, set forth above. Jackson further teaches
wherein the processor corrects the plurality of movement amount reference values in accordance with differences between the movement of the ultrasound probe used when the second inspection portion is discriminated and the movement amount reference values used when the second inspection portion is discriminated ([0032], lines 9-11, “the previous position of the transducer 12 associated with known anatomy, view, or location relative to the patient is used” here the location of the ultrasound image with respect to a previous position is being stored in the database (correcting values that are already stored). Also see paragraph 53, lines 7-11, “the absolute or relative physical location of the transducer associated with each acquired image may be presented and/or stored. Displayed position information indicates the relative angle or position of an image relative to a previous image” by determining the relative angle or position of an image compared to a previous image the apparatus is calculating the movement of the probe) and uses the plurality of corrected movement amount reference values in discriminating an inspection portion that becomes a next inspection target subsequent to the second inspection portion ([0032], lines 15-17, “subsequent anatomy may be identified by the relative position with the previous position and a model associating the known information to the relative position”. In combination with Banjanin as previously taught the calculated movement includes a movement direction and a movement distance). 
Regarding claim 14, Jackson in view of Banjanin, Okamura, and Kondo teaches the ultrasound diagnostic apparatus of claim 20, set forth above. Jackson further teaches 
a subject reference value memory in which a plurality of subject reference values relating to the movement in a case where the ultrasound probe is moved between the plurality of inspection portions for each subject are stored in advance ([0031], lines 13-15 “Other models may be used, such as a database of relative positions and corresponding anatomy corresponding to a number of patients”),
wherein the processor reads out the subject reference values corresponding the subject from the subject reference value memory, compares the read-out subject reference values with the movement of the ultrasound probe, and discriminates the second inspection portion on the basis of the comparison result and the result of the image analysis ([0031], lines 18-20, “The determined anatomic view and anatomy would be derived, at least in part, by the positions and anatomies in the database that most closely match”. In combination with Banjanin as previously taught the calculated movement includes a movement direction and a movement distance).
Regarding claim 18, Jackson in view of Banjanin, Okamura, and Kondo teaches the ultrasound diagnostic apparatus of claim 20, as set forth above. Jackson further teaches 
wherein the movement detection sensor is formed by an acceleration sensor, a gyro sensor, a magnetic sensor, or a GPS sensor (paragraph 41, lines 10-12). 

Regarding claim 21, Jackson in view of Banjanin, Okamura, and Kondo teaches the ultrasound diagnostic apparatus of claim 20, as set forth above. Jackson further teaches 
([0031], lines 10-12 “A model, such as a table of relative positions and corresponding anatomy, used to relate the relative position to the anatomy being scanned”),
wherein the processor reads out the plurality of movement amount reference values from the movement amount reference value memory, compares each of the plurality of read-out movement amount reference values with the movement of the ultrasound probe, and discriminates the second inspection portion on the basis of the comparison result a result of the image analysis ([0031], lines 18-20, “the determined anatomic view and anatomy would be derived, at least in part, by the positions and anatomies in the database that most closely match”, by comparing the current movement of the ultrasound transducer to that in the database the apparatus is reading the reference values stored in the database and comparing the current movement data to that stored in the database. In combination with Banjanin as previously taught the calculated movement includes a movement direction and a movement distance). 
Regarding claim 22, Jackson teaches (figure 1) a control method of an ultrasound diagnostic apparatus (10) that sequentially inspects a plurality of inspection portions of a subject (12 – [0031], lines 1-4), comprising:
transmitting an ultrasound beam toward the subject from an ultrasound probe (Figure 3 (44), [0044], lines 1-2 and 4-6, “using beamforming…”);
generating reception data on the basis of signals output from the ultrasound probe ([0044], lines 4-6, “…data representing the scanned region is acquired”);
(Figure 3 (44), [0044], lines 6-7);
	detecting a movement of the ultrasound probe to output the movement as a detection signal ([0030], lines 4-6, “the position, orientation, or position and orientation of the transducer 12 at a given time are provided using the location device 14”);
	calculating a movement of the ultrasound probe in 29 a case where the ultrasound probe is moved from a first inspection portion where inspection is terminated among the plurality of inspection portions to a second inspection portion that is the next inspection target ([0031], lines 11-17, “As the transducer is moved, subsequent anatomy may be identified by the relative position with the previous position and a model associating the known information to the relative position” when Jackson is calculating the position of the current anatomy compared to the previous anatomy it is inferred that in order to calculate position one must calculate the movement of the ultrasound transducer when moved from the previous anatomy to the current anatomy), using the output detection signal ([0030], lines 4-6 “…provided using the location device 14”), 
determining an analysis order for performing the image analysis with respect to the plurality of inspection portions ([0052], “view A first, followed by view B, and then usually view C” is considered to be the determined analysis order used to determine anatomy) that is based on the movement of the ultrasound probe ([0052], “in combination with the position sensor” the position sensor is used to determine where the probe is located when it is acquiring the different views and the order of the views is based on the probe moving from one location to the next),
([0052], “the most common ordering is used as input to determine anatomy” by analyzing the views in their common order the apparatus is analyzing each image sequentially),
discriminating the second inspection portion on the basis of a result of the image analysis and the movement of the ultrasound probe ([0031], lines 18-20, “the determined anatomic view and anatomy would be derived, at least in part, by the positions and anatomies in the database that most closely match” and [0036], lines 2-7 discloses the image analysis and movement of the ultrasound probe are used to discriminate features and identify anatomy)
Jackson does not specifically teach calculating a movement of the ultrasound probe includes a movement direction and a movement distance of the ultrasound probe. 
However, 
Banjanin, also in the field of ultrasound imaging teaches calculating a movement direction and a movement distance ([0071], lines 12-15, “another example is that a combination of an accelerometer and a gyroscope is optionally mounted on a probe to determine an amount of change in movement, angle and or direction”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified method disclosed by Jackson to calculate the movement direction and movement distance of the ultrasound probe. The motivation to do this is to know the change in movement/direction of the ultrasound probe, as recognized by Banjanin ([0071]).

However,
Okamura in a similar field of endeavor teaches the image analysis order for performing the image analysis with respect to the plurality of inspection portions is adjusted, on the basis of the movement of the ultrasound probe (Abstract, [0104], claims 6-7 disclose a tomogram is selected to be used for image processing based on the movement of the ultrasonic probe meaning that every time the probe is moved a new image is selected and therefore adjusts the overall order of images being analyzed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Jackson in view of Banjanin to adjust the image analysis order. The motivation to apply the known technique of adjusting image analysis order of Okamura to the method of Jackson in view of Banjanin would be to allow for the predictable results of analyzing the obtained ultrasound images in the same sequence that the ultrasound probe moves.  
Jackson in view of Banjanin and Okamura does not specifically teach setting an imaging condition corresponding to the discriminated second inspection portion, and generating the ultrasound image of the second inspection portion in accordance with the set imaging condition.
However, 
Kondo also in the field of ultrasound imaging teaches setting an imaging condition corresponding to the discriminated second inspection portion (page 3 last paragraph, “a diagnostic region of an image of the ultrasonic diagnostic device is automatically determined, and an optimal scan parameter corresponding to the diagnostic region is transmitted to the ultrasonic device. It can be set automatically. Thus, the burden on the operator can be reduced, and good monitor display can always be obtained”), and
generating the ultrasound image of the second inspection portion in accordance with the set imaging condition (page 3, para. 7, “It should be noted that the diagnostic site discriminating apparatus and the scan parameter setting apparatus of the present invention may be incorporated in an ultrasonic diagnostic apparatus”, and page 3 last paragraph, “a diagnostic region of an image of the ultrasonic diagnostic device is automatically determined, and an optimal scan parameter corresponding to the diagnostic region is transmitted to the ultrasonic device. It can be set automatically. Thus, the burden on the operator can be reduced, and good monitor display can always be obtained”, by obtaining good monitor display it is interpreted that the imaging unit generates the ultrasound image based on the scan parameters set when the second inspection portion is imaged).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Jackson in view of Banjanin and Okamura to have set an imaging condition corresponding to the discriminated second inspection portion, and generate the ultrasound image of the second inspection portion in accordance with the set imaging condition. The motivation to do this is to view the second inspection portion under an alternate imaging condition, as recognized by Kondo (page 3, para. 8-9).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Banjanin, Okamura, and Kondo as applied in claim 20 above, and further in view of Jin (US 2015/0245823, hereinafter Jin as cited in the Applicant’s 10/08/2019 IDS).
Regarding claim 15, Jackson in view of Banjanin, Okamura, and Kondo teaches the ultrasound diagnostic apparatus according to claim 20, 
wherein the processor calculates the movement direction and movement distance of the ultrasound probe, as set forth above.
Jackson in view of Banjanin, Okamura, and Kondo does not teach a processor that detects the acceleration of the ultrasound probe.
However,
Jin in a similar field of endeavor teaches (figure 4C) an acceleration sensor ([0136], “acceleration sensor”) that detects movement of the ultrasound probe ([0136], “the acceleration sensor detects movements on the target object and may determine that the user 410 manipulates the wireless probe 410).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ultrasound diagnostic apparatus disclosed by Jackson in view of Banjanin, Okamura, and Kondo by adding an acceleration sensor that detects the acceleration of the ultrasound probe. The motivation to do this is to allow the ultrasound diagnostic apparatus to detect when the ultrasound probe is being moved from one region of interest to another region of interest, as recognized by Jin ([0136]). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Banjanin, Okamura, and Kondo as applied in claim 20 above, and further in view of Sakaguchi (US 2013/0019685, hereinafter Sakaguchi).
Regarding claim 16, Jackson in view of Banjanin, Okamura, and Kondo teaches the ultrasound diagnostic apparatus according to claim 20, 
wherein the processor calculates the movement direction and movement distance of the ultrasound probe, as set forth above.
Jackson in view of Banjanin, Okamura, and Kondo does not teach a processor that determines whether the ultrasound probe is in an air radiation state or in a contact state with respect to the subject.
However,
Sakaguchi teaches a processor (Figure 1, 132) that determines whether the ultrasound probe ([0032],  “probe unit 111” referring to Fig 4.) is in an air radiation state or in a contact state with respect to the subject ([0054], “the pressure sensor 152 detects a pressure that the skin of the object or the like is pressed to the probe 120” when the pressure sensor detects pressure from the skin it is determined that the probe is in the contact state and when no pressure is detected it is determined that the probe is in the air state).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ultrasound diagnostic apparatus disclosed by Jackson in view of Banjanin, Okamura, and Kondo by adding a processor that determines whether the ultrasound probe is in an air radiation state or in a contact state with respect to the subject. The motivation to do this is to allow the ultrasound diagnostic apparatus to determine when it should be transmitting an echo signal towards the subject, as recognized by Sakaguchi ([0054]). 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./Examiner, Art Unit 3793                                

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791